BraNNON, PRESIDENT,

(dissentvng impart):

I cannot concur in that feature of the foregoing opinion or syllabus laying down, as a permanent rule of evidence, that the record of proceedings of the directors of a railroad company is not admissible evidence alone to prove that the directors adopted a particular location for its road. It is an act which can be done alone by the directors. It cannot be done except in regular meeting. The act of adoption is a resolution in its record books. It may not be going too far to say that is the only evidence, if the record be in existence. It is not necessary to say that; but I do say that the resolution on record is competent evidence. It cannot create a debt or liability against a stranger; it cannot operate to take away his right; but where the law demands that the corporation do any act by its directory, that book is competent evidence to prove the doing of that act. Our Code says in chapter 53, section *69952: “They shall keep a record, which shall be verified by the signature of the president.” That “record” must have force to prove an act demanded of the directors by law. The authorities cited by Judge PoefeNbarger, properly construed, show this. Wigmore, Ev., says: “No one doubted that the records of a meeting were receivable to prove the doings of a meeting.” That is just the case — to prove the adoption of a resolution. In this case, as Wigmore says, this record is, in fact, not simply evidence of the act, but the very “act itself.” 2 Wigmore, Ev., section 1074 (3). I think the law is well phrased in Signa v. Brown, 171 N. Y. 496. “The books of corporations for many purposes are evidence, not only between the corporation and its members, and between its members, but' also as between the corporation or its members and strangers. They are received in evidence generally to prove corporate acts of a corporation, such as its incorporation, its list of stockholders, its by-laws, the formal proceedings of its board of directors. ” Thompson, Corp., section 7740, will sustain this view. It is not claimed that such a record is conclusive, but admissible evidence. Thompson says: “The general rule is believed to be that, except for the purpose of proving what the corporation did, or what action its corpora-tors took i/n effecting its organization, its books and records are not evidence against strangers.” As the location had to be adopted by the directors, under this authority the record is competent to prove what the ioa/rd did.